DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hudson.  As best shown in Figures 3-4 and in col. 14, line 59 to col. 16, line 15, Hudson discloses a three dimensional surgical model comprising a synthetic skull layer 36, a synthetic dura layer 52, and a synthetic spacer layer 38 disposed between the skull layer and the dura layer.  With respect to claim 2, Hudson further discloses at col. 21, lines 24-41 a synthetic skin layer 88 disposed over the synthetic skull layer.  With respect to claim 3, Hudson further discloses at Figure 4 and col. 16, lines 51-63 a synthetic anatomical structure 56 disposed under the dura layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson.  With respect to claim 4, while Hudson does not disclose that its dura layer has a thickness within the recited range, the recited dimensions are considered to be an obvious variation on those taught by Hudson, as a change in size of an element is not sufficient to impart patentability where a device having the claimed dimensions would not perform differently than the prior art device.  See MPEP 2144.04(IV)(A).  With respect to claims 5 and 6, Hudson discloses at Figures 2 and 5-7 and at col. 13, line 65 to col. 14, line 16 the provision of a base piece 24 having a receptacle 28 formed therein, where the receptacle is configured to accept an insert piece 26  having the skull layer, spacer layer and dura layer.  While Hudson does not disclose that the receptacle is shaped as a slot, this feature would have been an obvious variation in light of the teachings of Hudson, particularly in light of Hudson’s disclosure at col. 14, lines 11-15 that “[a]ny detachable or releasable fastener or fastening mechanism may be used which is capable of securing the training component (26) in the receptacle (28), while also permitting the training component (26) to be readily detached, released or removed as desired or required.”  With respect to claim 7, Hudson discloses at Figures 1, 2 and .

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson in view of Brunicardi.  Hudson discloses or suggests the claim limitations with the exception of the method steps of receiving medical image data for a cranial region, generating three-dimensional model data from the medical image data and three-dimensional printing a model structure from the model data.  This method of manufacturing an anatomical model is well-known in the art, as taught for example by Brunicardi (see paragraphs [0043, [0149] and [0156]), and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results and for the purpose of creating a more precise, anatomically accurate model.  With respect to claim 9, the method of Brunicardi is configured to allow user input.  Combined with the teachings of Hudson of a cranial model having a dura layer, the claim limitations are suggested by the combined teachings of the prior art.  With respect to claim 10, Brunicardi discloses at paragraph [0043] a step of receiving medical imaging data for a portion of the human body.  Again, as Hudson discloses a model having a skull layer and a dura layer, the claim limitations are suggested by the combined teachings of the prior art.

Response to Arguments
Applicant's arguments filed September 30, 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., whether an inner skull layer is directly attached to a dura layer, whether the purpose of the spacer is to represent loose connective tissue, whether the spacer layer creates a drop in resistance which is capable of providing disengagement during drilling in the manner argued) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Under MPEP 2131, the test for anticipation is not whether the prior art teaches an “equivalent” to applicant’s invention.  Rather, for a proper anticipation rejection, “the disclosure must teach every element required by the claim under its broadest reasonable interpretation” (emphasis added).  Claim 1 requires a synthetic skull layer, a synthetic dura layer under the synthetic skull layer, and a spacer layer between the synthetic skull layer and the synthetic skull layer.  Hudson anticipates this claim, as it discloses each and every recited limitation including: a synthetic skull layer 36, a synthetic dura layer 52, and a synthetic spacer layer 38 disposed between the skull layer and the dura layer (see Figures 3-4 and col. 15, line 60 to col. 16, line 1: 
In addition, in order to more closely simulate the skull, the middle skull layer (38) preferably has a thickness which approximates that of the layer or space intermediate the outer and inner tables of the human skull.  In some embodiments, the middle skull layer (38) has a thickness which particularly approximates that of the intermediate space or layer between the outer and inner tables of the portion or area of the neurocranium typically penetrated in performance of the medical procedure to be trained.


Because Hudson anticipates the invention as recited in claim 1, the arguments concerning the rejection of dependent claims 4-10 which rely on the argument that Hudson does not anticipate the invention of claim 1 under Hudson are also unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
November 16, 2021